DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-3, 5-19
Claims amended: 1, 5, 7-8, 10-11, 13, 18
Claims cancelled: 4, 20-54
New claims: n/a

Response to Amendment
	Applicant’s amendment to objection overcomes the abstract objection raised, therefore the objection is withdrawn.

Allowable Subject Matter
Claim(s) 1-3, 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim(s) 1, 7, 8, 10-11, 13, 18 (and their respective dependent claims) is/are allowable.  Claim(s) 1-3, 5-19 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole. Specifically with regard to an amplification system for amplifying a service of a cable television network, the amplification system consists of: a first amplifier receiving the service and providing a first output signal having a first frequency band with a first maximum downstream frequency to a first customer and a second amplifier; the second amplifier receiving the first output signal and providing a second output signal having a second frequency band with a second maximum downstream frequency to a second customer, wherein the second maximum downstream frequency is less than the first maximum downstream frequency; wherein a first maximum signal power level of the first output signal to the first customer is greater than a second maximum power signal level of the second signal to the second customer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421